532 F.2d 1008
John A. GRAY, Plaintiff-Appellant,v.Maurice H. SIGLER, Chairman, United States Board of Parole,et al., Defendants-Appellees.
No. 76-1379

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 3, 1976.
John A. Gray, pro se.
John W. Stokes, U. S. Atty., Richard A. Horder, Asst. U. S. Atty., Atlanta, Ga., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Georgia.
Before BROWN, Chief Judge, GEWIN and MORGAN, Circuit Judges.
PER CURIAM:


1
We have reviewed the record and find the appeal to be without merit.  The right to a federal parole revocation hearing does not accrue while the parolee is serving an intervening federal sentence and the parole violator warrant remains unexecuted.  Trimmings v. Henderson, 5 Cir., 1974, 498 F.2d 86, cert. denied, 420 U.S. 931, 95 S. Ct. 1135, 43 L. Ed. 2d 405; Burnett v. United States Board of Parole, 5 Cir., 1974, 491 F.2d 966; Cook v. United States Attorney General, 5 Cir., 1974, 488 F.2d 667, cert. denied, 419 U.S. 846, 95 S. Ct. 81, 42 L. Ed. 2d 75; Landman v. Carlson, 5 Cir., 1972, 463 F.2d 218, cert. denied, 410 U.S. 985, 93 S. Ct. 1512, 36 L. Ed. 2d 182; Galloway v. Attorney General, 5 Cir., 1971, 451 F.2d 357; Cox v. Feldkamp, 5 Cir., 1971, 438 F.2d 1; Smith v. Blackwell, 5 Cir., 1966, 367 F.2d 539.  Petitioner previously and unsuccessfully raised the same issue in a separate action, Gray v. Hogan, N.D.Ga., 1974, 388 F. Supp. 476, from which no appeal was taken.


2
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I